Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview via email with Mandy Decker on 3/2/2022 for the specification and claims 1-4, 11-13, 17, 18 and 20-22. On 3/11/2022 Ms. Decker approved the amendment to claim 9 via email.

The application has been amended as follows: 
IN THE SPECFICATION:
In paragraph 51, add the following sentence after the last line in the paragraph:

Snap-tag, CLIP-tag, Halo-tag,  βlac-tag and TMP-tag are known as self-labeling proteins. 
IN THE CLAIMS:
Cancel claim 2.
	Amend claim 1 as follows:
1.  A voltage indicator comprising a membrane-localized voltage sensitive protein coupled to a capture protein, 
wherein the capture protein  is covalently or noncovalently labeled with one or more cell permeable fluorescent dyes.
Amend claim 3 as follows:
3. The voltage indicator of claim [[2]] 1, where the one or more cell permeable  fluorescent dyes  are azetidine-containing dyes.
Amend lines 1 and 2 of claim 4 as follows:
 --  The voltage indicator of claim 3, where the one or more azetidne-containing dyes are selected from the group consisting of --.
	Amend claim 9 as follows:
9. The voltage indicator of claim 1, wherein the capture protein is covalently labeled by the one or more fluorescent dyes.
Amend claims 11-13 as follows:
11. The voltage indicator of claim 1, wherein the capture protein is non-covalently labeled by the one or more fluorescent dyes.
12. The voltage indicator of claim 11, where in the 
13.   A method of measuring voltage, the method comprising administering one or more  cell permeable fluorescent  dyes and a voltage indicator comprising  a membrane-localized voltage sensitive protein  coupled to  a capture protein and measuring changes in fluorescence when the one or more cell permeable fluorescent dyes are  captured by the covalent-capture protein of the voltage indicator.
	In claim 17 at line 1, change “includes” to “comprises”.
	In claim 18 at line 2, change “includes” to “comprises”.
	In claim 20 at line 1, change “determining” to “measuring”.
	Add new claims 21 and 22.
21. The voltage indicator of claim 1, wherein the membrane-localized voltage sensitive protein comprises at least one voltage sensitive domain selected from the group consisting of an opsin, Ciona intestinalis voltage-sensing domain (CiVSD), Dario rerio voltage-sensing domain (DrVSD), Gallus voltage-sensing domain (GgVSD), and a combination thereof.
22. The method  of claim 13, wherein the membrane-localized voltage sensitive protein comprises at least one voltage sensitive domain selected from the group consisting of an opsin, Ciona intestinalis voltage-sensing domain (CiVSD), Dario rerio voltage-sensing domain (DrVSD), Gallus voltage-sensing domain (GgVSD), and a combination thereof.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	the support for a membrane permeable dye is found in the specification at [0049] and Grimm (reference 40 in the IDS) teaches that cell-permeable fluorophores are known in the art (page 244, bridging column paragraph). 

The support for the amendment to the specification at [0051] regarding the amendment “Snap-tag, CLIP-tag, Halo-tag,  βlac-tag and TMP-tag are known as self-labeling proteins.” is that these protein are well-known as “self-labeling proteins.” See Hinner et al. (Current Opinions Biotechnol. (2010) 21: 766-776) at Table 1.
	Bedbrook (IDS filed 4/17/20200)  teaches that the SpyTag is fused to the N-terminus of the C1C2-mCherry. The Spy-Catcher-GFP (where GFP is green fluorescent protein) was administered extracellularly and binds with the C1C2-mCherry-SpyTag (figure 2A; legend).   Park et al. (Process Biochem. (2014) 49: 1516-1526) teach that GFP is a cell impermeable (abstract). 
	Bedbrook teaches that the cells were also labeled with a Snap-tag opsin fusion construct: SNAP-tag-C1C2-mCherry/SNAP-Surface®488. New England Biolabs product data sheet teaches that SNAP-Surface® Alex Fluor® 488 is a photostable fluorescent substrate that can be used to label Snap-tag® fusion protein on the surface of living cells. The reagent is cell impermeable  (first page).
Thus, there is no motivation to label a capture protein with a cell-permeable fluorescent label because the labels used by Bedbrook are not cell permeable.
The ODP rejection over co-pending Application No: 16872188 is withdrawn  because ‘188 is a later filed application compared to the instant application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653                                                                                                                                                                                             .